UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 08-8054


THOMAS DORSEY,

                   Petitioner – Appellant,

             v.

STAN BURTT, Warden, Lieber Correctional Institution,

                   Respondent – Appellee,

             and

HENRY MCMASTER, Attorney General,

                   Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:07-cv-01865-HFF)


Submitted:    January 13, 2009                 Decided:   January 20, 2009


Before WILLIAMS,      Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Thomas Dorsey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thomas       Dorsey     seeks       to    appeal    the    district     court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                  The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                     28 U.S.C. § 2253(c)(1) (2006).

A    certificate       of     appealability          will     not     issue     absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)       (2006).            A    prisoner       satisfies      this

standard   by    demonstrating          that    reasonable          jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                              Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84

(4th Cir. 2001).            We have independently reviewed the record and

conclude      that    Dorsey      has    not        made    the     requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court       and   argument      would       not     aid   the   decisional

process.

                                                                                 DISMISSED



                                           2